Citation Nr: 0401249	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1968 to September 
1969.  He received the Purple Heart medal, among other 
awards.

This appeal originally arose from a September 1995 rating 
action that denied service connection for PTSD.  A Notice of 
Disagreement was received in August 1996, and a Statement of 
the Case (SOC) was issued in June 1997.  Service connection 
for PTSD was granted by rating action of April 1998, and a 
initial        30 percent rating was assigned from August 
1996.  A Substantive Appeal was received in June 1998, 
wherein the veteran expressed his disagreement with the 
effective date of the grant of service connection, as well as 
the initial 30 percent rating; inasmuch as this claim 
involves disagreement with the initial rating assigned, the 
Board of Veterans' Appeals (Board) has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  A SOC on the latter issues was issued in March 
1999.

By decision of March 2000, the Board granted an effective 
date of December 1994 for the initial grant of service 
connection for PTSD, and remanded to the RO the matter of the 
entitlement to an initial rating propriety in excess of 30 
percent rating for further development of the evidence and 
for due process development.

By rating action of July 2000, the RO granted a 50 percent 
rating for PTSD from November 1996, and a SSOC was issued in 
August 2000.  

By decision of November 2000, the Board denied initial 
ratings for PTSD in excess of 30 percent from December 1994 
to November 1996, and 50 percent from November 1996.  In 
April 2001, counsel for the appellant and the VA Secretary 
filed a joint motion with the U.S. Court of Appeals for 
Veterans Claims (Court) to vacate and remand the November 
2000 Board decision.  By Order subsequently in April 2001, 
the Court granted the motion, vacating the November 2000 
Board decision and remanding this case to the Board for 
further action.

In December 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  As reflected in a July 2003 SSOC, the RO 
granted an initial 70 percent rating for PTSD from December 
1994; the matter of an initial rating in excess of 70 percent 
remains for appellate consideration.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993); 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Competent medical evidence establishes that, since the 
December 1994 effective date of the grant of service 
connection, the veteran's PTSD has been totally 
incapacitating and productive of demonstrable inability to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior to and since November 7, 
1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for an 
initial rating in excess of 70 percent for PTSD, the Board 
finds that the passage of the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision in this case, and that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the Fenderson 
decision noted an important distinction with respect to an 
appeal involving a veteran's disagreement with an initial 
rating assigned at the time a disability is service-
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has continuously prosecuted his 
December 1994 claim for service connection for PTSD through a 
disagreement with the initial rating assigned at the time it 
was service connected.  The diagnostic codes (DCs) and 
provisions relating to rating psychiatric disorders were 
revised effective November 7, 1996.  38 C.F.R. §§ 4.13, 4.16, 
4.125, 4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 4.132 
(1996); 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Hence, the 
veteran is entitled to evaluation of that disorder under 
either the criteria for evaluating mental disorders that were 
in effect prior to November 7, 1996 (under 38 C.F.R. § 4.132 
(1996)), or those in effect since November 7, 1996 (under 
38 C.F.R. § 4.130 (2002)), whichever is more favorable to 
him.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As explained in 
more detail below, the Board finds that specific 
consideration of the claim for a higher initial evaluation 
under the revised criteria is not necessary, inasmuch as a 
full grant of the benefit sought on appeal is possible 
pursuant to the former applicable criteria.  

Under the applicable criteria in effect prior to November 7, 
1996, a 70 percent rating is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, and that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities, resulting in profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).  In 
Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held that 
a 100 percent rating for a psychoneurotic disorder was 
assignable if the disability met any one of the 3 independent 
criteria required for a 100 percent rating under 38 C.F.R. 
§ 4.132 (as in effect prior to November 7, 1996).

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms and the clinical findings support the grant of an 
initial 100 percent schedular rating for his service-
connected PTSD from the December 1994 effective date of the 
initial grant of service connection.  

In this regard, the Board has considered the voluminous 
evidence of record including medical records underlying the 
October 1996 Social Security Administration (SSA) disability 
determination, and VA, state, and private inpatient, 
outpatient, and examination reports from 1975 to 2003.

Of record is the abovementioned 1996 SSA disability 
determination finding the veteran entitled to a period of 
disability and disability insurance benefits from 1996 due to 
psychiatric disability, which a psychologist noted often 
produced deficiencies of concentration, persistence, or pace 
that resulted in failure to complete tasks in a timely manner 
in work settings or elsewhere, and resulted in repeated 
episodes of deterioration or decompensation in work or work-
like settings which caused him to withdraw from that 
situation or to experience exacerbation of signs and 
symptoms. 

On VA psychiatric examination of October 2002, it was noted 
that the veteran had not worked since 1995.  After current 
examination and a thorough review of the veteran's entire 
service, psychiatric, social, and occupational history, the 
examiner diagnosed primary PTSD that was chronic and severe, 
as well as a bipolar disorder, and opined that the veteran 
was clearly unemployable when they were combined.  He further 
noted that, in this case, it was difficult to separate the 
level of the veteran's disability or dysfunction caused by 
his service-connected PTSD versus that which was caused by 
his bipolar disorder, and opined that it was probable that 
his bipolar symptoms were exacerbated by his PTSD symptoms.  
This in turn could start a vicious cycle in which his PTSD 
symptoms became further exacerbated.  The doctor noted that, 
in this case, the veteran's 2 serious psychiatric problems 
were rather intricately entangled.  He felt that the veteran 
was not sufficiently emotionally stable even when he was 
compliant with treatment such that he could deal with even 
the lowest stress, competitive work situation.  He noted that 
the veteran would have severe difficulties in maintaining 
appropriate relationships with peers and supervisors, and 
would be prone to recurring arguments, threatening behaviors, 
rage responses, etc.  He felt that his impaired concentration 
would cause marked difficulty in carrying out even simple 
work-related duties, and that at best he would likely be able 
to maintain a marginal level of functioning in the community.  
The veteran's prognosis was poor to, at best, guarded.  

On that record, and assigning particular probative value to 
the 2002 VA psychiatrist's opinions, the Board concludes that 
the veteran's psychiatric symptoms and the clinical findings 
support the grant of a 100 percent schedular rating for PTSD 
from the December 1994 date of the initial grant of service 
connection.  Competent and persuasive medical evidence 
establishes that his service-connected psychiatric disorder 
has rendered him demonstrably unable to obtain or retain 
employment, thus meeting one of the 3 independent criteria 
for a 100 percent rating under DC 9411 (as in effect prior to 
November 7, 1996) and the Court's holding in Johnson.  The 
Board finds that application of those rating criteria permits 
this grant of the maximum schedular rating of 100 percent for 
PTSD from the December 1994 effective date of the initial 
grant of service connection.


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



